DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
For clarity, it would be extremely helpful if applicant could point out the disclosure, i.e. specific paragraphs, figures, etc., in their specification that they believe provides support for the amendment.  Specifically, in the current amendments, applicant recites “wherein the engaging pin is configured to disengage from the slot”.  However, the word “disengage” does not appear anywhere in applicant’s specification.  From a thorough review of applicant’s specification, it is believed that applicant’s support comes from this sentence “Depending on the overall depth of the slot and the degree of a bend in the link system, either one or both of the pins remains engaged in its respective slot.” and Fig. 19C (which appears to show one of the two pins not engaged with its reciprocal slot when the first link is tilted/pivoted a substantial amount).  In the future, it is recommended that applicant point out where they believe support for amendments comes from. 

Response to Arguments
Regarding the obvious double patenting rejection, the TD of US 10,321,927 filed 5/27/2022 has obviated this rejection and therefore it is hereby withdrawn. 
Regarding the previous 112a and 112b rejections, the examiner contends that applicant’s amendments, i.e. deleting “at least one”, have overcome these issues and they are hereby withdrawn.  
Regarding the 102 rejection to Lemelson, applicant argues “Lemelson does not disclose or even suggest that the pin 86 disengages from the slot 88 when the ball 87 and socket 89 are pivoted relative to each other” but provides no evidence to support this position.  First, it is emphasized that this is functional claim language that is not specifically tied to any particular structural element or structural configuration.  Based on this, the examiner has interpreted this under BRI to mean that there needs to exist a/one/some/any situation where a single pin and slot are disengaged from each other when the first link is pivoted/bent relative to the second link.  Applicant has not provided any sort of evidence or specific arguments, as to why there is absolutely no situation where a single pin of Lemelson CANNOT be disengaged from its reciprocal slot when the links are pivoted relative to each other.  Specifically, the examiner contends there exists a situation where enough force is applied to a single link to cause enough bending where one of the pins of Lemelson will disengage from its reciprocal slot, i.e. if the links are bent enough in a certain direction one of the pins will pop out of its slot.  It is applicant’s responsibility to refute this position with evidence.  Specifically, applicant is required to demonstrate (with evidence) that the structure taught by Lemelson is not CAPABLE of such a function in ANY situation, not generally and merely arguing that a functional limitation is not taught/suggested.  For clarity, Lemelson discloses a slot having an open proximal end (interpreted as either the entire bottom half/side of the slot, i.e. closest to the inner channel/cables, or the end of the slot closest to the controls 67 of the steerable catheter).  Furthermore, some amount of pivoting/bending of one link relative to another in a specific direction will cause the pin to disengage from the slot through the proximal opening, e.g. the first link will be bent at such an angle so that the pin slides out or is removed from the slot.  Applicant’s own specification seems to support the examiner’s position, as this engagement of the pin and slot (or lack thereof) seemingly depends on the depth of the slot and degree of bending (Par 0157).  Therefore, the examiner is substantially maintaining the previous prior art rejections, with updated claim mapping to address the amendments. 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner takes the position that Lemelson discloses all the necessary structure to provide this function/intended use, specifically when a sufficient degree of bending is provided to the links.  If applicant disagrees, the examiner is including an alternative 103 rejection in view of Colletti; see below. 
Regarding the difference in claim interpretation between claims 21 and 25, claim 21 requires a cable “connecting the first adjacent link and the second adjacent link to one another such that movement of the first adjacent link causes corresponding relative movement of the second adjacent link”.  This recitation of the cable limits the claim interpretation of claim 21 to require the disengagement of the pin and slot to occur while the first and second adjacent links are connected (via cables).  However, claim 25 has no such requirement, therefore the disengagement of the pin and slot does not require that the links are in any way coupled/connected/engaged/touching, i.e. the links could be completely separated from each other.  Specifically, claim 25 in no way requires that the links be engaged/connected with each other when the pin and slot are disengaged.  Therefore, the examiner contends that the mere existence of two separate ball-socket links (for example, before the links are assembled together) that have a pin and slot which are capable of the claimed function in ANY situation.  For example, the links could be sitting on a table next to each other with one pivoted relative to the other such that the pin and slot are disengaged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 25 is are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 3,609,994 to Colletti.
Colletti discloses an articulating link system capable of transmitting torque comprising: at least two adjacent links (1 and 15; Figs. 1-3), wherein a first adjacent link of the adjacent links has a ball (3) and a second adjacent link of the adjacent links has a socket (21) for receiving the ball to form a ball and socket joint (“The inner face of the closed end 17 has a concave recess 21 in its central Portion contoured to snugly receive and seat the free end of the ball 3, as shown in FIG. 3.”), wherein the ball and socket joint includes an engaging pin (5) configured to engage with a reciprocal slot (19) when the adjacent links are in a first configuration (“the pin 5 is pressed through the ball to extend through the slot 19” as explicitly shown in Figs. 1 and 3), the slot including an open proximal end (21/21a), wherein the engaging pin is configured to disengage from the slot when the adjacent links are in a second configuration (as explicitly shown in Fig. 2; the pin is not engaged with the slot), the engaging pin and slot providing for torque transmission between the adjacent links while also allowing for pivoting movement of the first adjacent link relative to the second adjacent link (implicit/inherent function/property/characteristic of the pin and slot configuration), wherein the first adjacent link is pivoted relative to the second adjacent link when the adjacent links are in the second configuration (these two elements are capable of being pivoted relative to each other, specifically when the pin and slot are disengaged, i.e. the separated/disengaged links (1 and 15) as shown in Fig. 2 can be pivoted relative to each other). 
Furthermore, Colletti teaches the exact same structural configuration as claimed/disclosed by applicant, specifically a first link including a ball having a protruding pin and a second link including a socket having a slot with an open proximal end to engage/disengage the pins in different configurations.  The examiner contends that the same structural configuration is inherently capable of providing the same function/intended use.  Specifically, when the adjacent links are pivoted/tilted to a sufficient degree, one pin will disengage from the slot (similar to what is seen in applicant’s Fig. 19C) since the proximal end of the slot is open to allow for the pin to completely disengage from the socket. 

Claims 21, 22, 24-26, 28, 29 and 31-37 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 6,233,474 to Lemelson or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 6,233,474 to Lemelson in view of US 3,609,994 to Colletti.
[Claims 21 and 25] Lemelson discloses an articulating mechanism (Fig. 7) capable of transmitting torque for remote manipulation of a surgical or diagnostic tool (hollow needle or catheter 60) comprising: 
at least two adjacent links, wherein a first adjacent link of the adjacent links has a ball (87) and a second adjacent link of the adjacent links has a socket (89) for receiving the ball to form a ball and socket joint, and wherein the ball and socket joint includes an engaging pin (86) configured to engage with a reciprocal slot (88) when the adjacent links are in a first configuration (as explicitly shown in Fig. 7), the slot including an open proximal end (interpreted as either the entire bottom half/side of the slot closest to the internal channel/cables OR the end of the slot closest to the controls 67 which is open on both the top and bottom to allow the pin to protrude through), wherein the engaging pin is configured to disengage from the slot when the links are in a second configuration (the engaging pin is capable of such an intended use/function when sufficient bending is applied in a direction that coincides with the opening of the slot such that the pin slides out of the slot), the engaging pin and pair of slots providing for torque transmission between the adjacent links while also allowing for pivoting movement of the first adjacent link relative to the second adjacent link (Col 13, lines 27-36), wherein the first adjacent link is pivoted relative to the second adjacent link when the adjacent links are in the second configuration (“bending the line of ball and socket joints at different longitudinal positions”); and 
at least one set of cables (83 and 84) connecting the first adjacent link and the second adjacent link to one another such that movement of the first adjacent link causes corresponding relative movement of the second adjacent link (“Preferably four sets of pull wires are used, as shown, providing the ability to steer the line of ball and socket joints in any direction”); All of the cables together, i.e. as a whole, connect the links together similar to how applicant’s cables anchored to the periphery achieve the same function.  
As discussed above, the examiner contends that with sufficient bending in a direction that coincides with the opening of the slot, the pin is configured to disengage, i.e. momentarily be removed from or slide out of the slot.  However, if applicant disagrees with this interpretation, the examiner contends that such a configuration is obvious.  Specifically, in the same field of endeavor, Colletti discloses a ball and socket joints including reciprocal pins and slots, having an open proximal end (21/21a) similar to applicant’s open proximal end that will allow at least one pin to fully disengage, i.e. slide out of the slot when enough bending is provided (similar to what is shown in applicant’s Fig. 19C).  Since this is known as a “universal joint”, the examiner contends that it would have been obvious to one of ordinary skill in the art to modify Lemelson to include an open-ended slot as taught by Colletti, as this is merely a simple substitution of one known elements (one type of pin-slot arrangement on a ball and socket joint) with another (a different type of pin-slot arrangement on a ball and socket joint) to achieve predictable results (a joint). 
[Claims 22 and 26] Lemelson discloses “The pins 86 are attached or molded to the exterior surfaces of the smaller or male balls 87 and protrude through slots 88 in the larger or female sockets 89 in the adjacent members.” See Col 13, lines 27-36.
[Claims 24 and 28] As can be seen in Fig. 7, most clearly by the distal-most link, each individual link includes a ball and socket portion.  This is better seen/described in US 5,449,206 to Lockwood (which is incorporated by reference; Col 13, lines 6-26.
[Claim 29]  Since the pins protrude into the slots (in a direction extending out of the paper; interpreted as a z-axis in a three dimensional coordinate system), this is considered perpendicular to the central longitudinal (Y) axis.  
[Claims 31, 32, 35 and 36] Lemelson discloses “The ball and socket joints are hollow, providing a continuous fluid-tight passageway 82 through the center of the line of ball and socket joints.”
[Claim 33] The examiner contends that this is merely a statement of fact, i.e. a recitation of an inherent characteristic/property. 
[Claim 34] Lemelson discloses “The pin and slot arrangements permit the line of ball and socket joints to transmit torque”.  Toque by definition is rotation.  Furthermore, based on the fact that the slots have a specific length, the slots are capable/configured to translating along this length. 
[Claim 37] The incorporate reference Lockwood, makes it clear that a “wire or other elements” can be located within the passageway, i.e. central lumen, of the links (Col 2, lines 5-11). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemelson  or Lemelson/Colletti, as applied to claims 21 and 25 above, in view of US 2,526,105 to Adams or US 2003/0158463 to Julian.
Lemelson and Colletti are discussed above, but due to the fact that only one side/half of the links are shown in Fig. 7 of Lemelson, it is unclear if another slot exits on the other side (not shown), therefore the reference fails to explicitly teach a pair of slots, as claimed.  However, this is considered a mere duplication of parts and it would be obvious to duplicate the pin/slot arrangement shown in Lemelson on the opposite side of the socket; MPEP 2144.04.  This duplication would include duplicating a slot with an open proximal end, so that there are now two slots each with open proximal ends located on opposite sides of the ball. 
Furthermore, the examiner contends that this arrangement of a pair of slots on ball and socket joints is well-known.  For example, Adams teaches an arrangement of 2 pairs of slots each arranged opposite each other on a ball and socket joint (Figs. 1-4, especially Fig. 2; “These pins or trunnions are arranged in axial pairs to form two sets of swivel points for the ball” Col 2, lines 25-27).  Similarly, Julian discloses “Optionally, the degrees of freedom and range of motion of ball and socket joint 72, 74 may be selectively enabled and limited by suitable slots and limit pins in socket 74 and ball 72” (Par 0167; Fig. 27B).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lemelson to include an additional pin/slot arrangement on the opposite side of the socket, as taught by Adams or Julian, as this is merely a commonly known and used configuration to limit the degrees of freedom and range of motion of the ball and socket joints, as is well understood in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792